NO. 07-11-0318-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                     OCTOBER 13, 2011

                           ______________________________


                       SUSANNE LINDSEY HOWELL, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

           NO. 61,292-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


      Following a plea of not guilty, Appellant, Susanne Lindsey Howell, was convicted

of credit card abuse1 and sentenced to two years confinement.


      Pending before this Court is Appellant's Motion to Dismiss Appeal in which she

moves to have her notice of appeal withdrawn and this appeal dismissed. As required


1
Tex. Penal Code Ann. § 32.31(b) (West 2011).
by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by

Appellant and her attorney. No decision of this Court having been delivered, the motion

is granted and the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.




                                              Patrick A. Pirtle
                                                  Justice

Do not publish.




                                          2